Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 1 of 7 PageID# 1809



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


  ROBERT DAVID STEELE                         )
  -and-                                       )
  EARTH INTELLIGENCE NETWORK                  )
                                              )
          Plaintiffs,                         )
                                              )
  v.                                          )                    Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN                               )
  PATRICIA A. NEGRON                          )
                                              )
  -and-                                       )
                                              )
  SUSAN A. LUTZKE a/k/a                       )
       “QUEEN TUT”                            )
                                              )
          Defendants.                         )
                                              )


          PLAINTIFFS’ MEMORANDUM IN OPPOSITION
            TO NON-PARTY D. GEORGE SWEIGERT’S
          SECOND AMENDED MOTION TO INTERVENE
          Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to the Court’s Order entered on April 18, 2019 [ECF No. 97] and Local

  Civil Rule 7(F), respectfully submit this Memorandum in Opposition to the second

  amended motion to intervene [ECF No. 93] filed by non-party, D. George Sweigert

  (“Sweigert”).

          Plaintiffs oppose Sweigert’s motion. The Court should deny the motion for the

  following reasons:




                                              1
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 2 of 7 PageID# 1810



         1.      Plaintiffs commenced this action on September 1, 2017. With leave of

  Court, Plaintiffs filed an amended complaint on April 13, 2018. [ECF No. 39]. In their

  amended complaint, Plaintiffs state claims against Defendants, Jason Goodman

  (“Goodman”), Patricia Negron (“Negron”) and Susan Lutzke (“Lutzke”), 1 respectively,

  for defamation, insulting words, business conspiracy, common law conspiracy, tortious

  interference, intentional infliction of emotional distress, personal trespass and computer

  harassment, and unauthorized use of name and picture in violation of § 8.01-40 of the

  Virginia Code (1950), as amended (the “Code”). [ECF No. 39 (“Amended Complaint”)].

  Plaintiffs also seek an injunction to permanently enjoin and order the Defendants to cease

  and desist from any further use of Plaintiff, Robert David Steele’s (“Steele”), name

  and/or picture and to remove or cause to be removed from the Internet and social media,

  including YouTube, Twitter, Patreon, and GooglePlus, all videos, tweets, retweets, blogs

  and posts that contain Steele’s name and picture.” [Amended Complaint, ¶ 75].

         2.      Sweigert is mentioned only once in Plaintiffs’ amended complaint.

         3.      In paragraph 22(i), Plaintiffs allege that on November 27, 2017, Goodman

  published a video on YouTube entitled, “Deep State Dunces Attack George Webb and

  CSTT – Bitcoin Challenge Response”. The video may be accessed by clicking the

  following link: https://www.youtube.com/watch?v=GNxCk6nqFJg&feature=youtu.be.

  The video opens with the following insulting picture and words:




         1
                 Lutzke failed to appear, plead or otherwise defend this action within the
  prescribed time as allowed by the Federal Rules of Civil Procedure. The Clerk has
  entered her default. [ECF No. 66].

                                              2
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 3 of 7 PageID# 1811




  Sweigert – also known as “Dave Acton” – is the person in the straight-jacket, wearing the

  photoshopped dunce cap. Sweigert is the brother of George Webb, an individual who

  appears with Goodman and Negron in several of the videos at issue in this action.

  [Amended Complaint, ¶ 22(i), footnote 14].

         4.     A picture of Sweigert appears one other time in the record of this case. As

  Plaintiffs pointed out to the Court in their memorandum in opposition to Goodman’s

  “anti-slapp motion to dismiss” [ECF No. 49], despite the filing of the amended

  complaint, Goodman continued to publish defamatory statements about the Plaintiffs.

  Between March 25, 2018 and May 14, 2018, Goodman produced and uploaded to

  YouTube eighteen (18) more videos, in which he made, repeated and republished

  numerous defamatory and insulting statements about the Plaintiffs. One of those videos

  was “The Webb of Lies and the Lying Liars Who Weave It....”. Dated May 9, 2018,

  the Webb of Lies video may be accessed by clicking the following hyperlink:



                                               3
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 4 of 7 PageID# 1812



  https://www.youtube.com/watch?v=Dc4blrDmrhA. The video begins with the following

  insulting image:




         5.     Sweigert first made an appearance in this case on May 22, 2018, when, for

  unknown reasons, he filed an unsolicited “Declaration” in this action. [ECF No. 51].2

         6.     Intervention is governed by Rule 24 of the Federal Rules of Civil

  Procedure.

         7.     There is no intervention of right in this case. No federal statute gives

  Sweigert an unconditional right to intervene in this action. Fed.R.Civ. P. 24(a)(1). And,

  although Sweigert claims that he too is the subject of an “unrelenting social media smear



         2
                 Plaintiffs have never met Sweigert; have never spoken with him; never
  sent him an email; and never communicated with him any other way. Plaintiffs received
  three “evidence preservation notices” from someone purporting to be Sweigert. Plaintiffs
  also received an email from Sweigert informing that Steele may be a witness for Sweigert
  in a case in South Carolina. Plaintiffs did not reply.


                                              4
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 5 of 7 PageID# 1813



  campaign” by Goodman [ECF No. 93 (“Sweigert Motion”), ¶ 1], Sweigert has no

  interest in the defamatory videos, tweets and posts at issue in this action, and he is not

  “so situated that disposing of the action may as a practical matter impair or impede the

  movant’s ability to protect its interest, unless existing parties adequately represent that

  interest.” See Fed.R.Civ.P. 24(a)(2). A final judgment entered in this case will have no

  impact whatsoever on Sweigert’s independent claims against Goodman. This action

  poses no barrier to and does not impair Sweigert’s ability to sue Goodman for the torts

  alleged in Sweigert’s motion.

         7.      Permissive intervention is also unavailable. Sweigert does not have “a

  claim or defense that shares with the main action a common question of law or fact.”

  Fed.R.Civ.P. 24(b)(1)(B). Sweigert’s claims all relate to a “smear franchise” involving

  Goodman and a David Charles Hawkins that occurred after January 23, 2019.               As

  Sweigert admits in paragraph 8 of his motion:




  Thus, Sweigert’s claims have nothing to do with the defamation and insulting words

  practiced upon Plaintiffs by Goodman, Negron and Lutzke.

         8.      Finally, in “exercising its discretion, the court must consider whether

  intervention will unduly delay or prejudice the adjudication of the original parties’

  rights.” This is a very complex case as it is. Intervention will unduly complicate,

  confuse, delay, and prejudice adjudication of the parties’ rights.



                                                5
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 6 of 7 PageID# 1814



                    CONCLUSION AND REQUEST FOR RELIEF

         For the reasons stated above, Plaintiffs respectfully request the Court to deny

  Sweigert’s second amended motion to intervene.



  DATED:        May 1, 2019



                              ROBERT DAVID STEELE
                              EARTH INTELLIGENCE NETWORK



                              By:    /s/Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiffs




                                            6
Case 3:17-cv-00601-MHL Document 107 Filed 05/01/19 Page 7 of 7 PageID# 1815



                              CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke, and mailed to Sweigert.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              7
